


Exhibit 10.7

 

EXECUTION VERSION

 

LUXEMBOURG INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT

 

BY AND BETWEEN

 

ABBOTT INVESTMENTS LUXEMBOURG S.à r.l.

 

AND

 

ABBVIE INVESTMENTS S.à r.l.

 

DATED AS OF DECEMBER 31, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.01.

Definitions

2

 

 

 

ARTICLE II INTERNATIONAL TRANSITION PERIOD

8

 

 

 

Section 2.01.

Legal Title

8

Section 2.02.

Treatment of Deferred AbbVie Local Businesses

8

Section 2.03.

Operation of Deferred AbbVie Local Businesses

9

Section 2.04.

Deferred AbbVie Business Report

9

Section 2.05.

Aggregate Net Amount

10

Section 2.06.

Services Affiliates

10

Section 2.07.

Reporting; Disputes; Aggregate Net Amount Payment Mechanics

11

Section 2.08.

Late Payments

15

Section 2.09.

Accounting Calendar

15

Section 2.10.

Disclaimer of Representations and Warranties

15

 

 

 

ARTICLE III TRANSFER OF DEFERRED ABBVIE LOCAL BUSINESSES

17

 

 

 

Section 3.01.

General

17

Section 3.02.

Transfer to AbbVie Local Entity

17

Section 3.03.

Transfer to Distributor

18

Section 3.04.

Deferred AbbVie Balance Sheet

20

Section 3.05.

Sale or Wind-Down

20

Section 3.06.

Proceeds from Local Closing

21

Section 3.07.

Local Income Taxes

22

 

 

 

ARTICLE IV TERM

22

 

 

 

Section 4.01.

Term

22

Section 4.02.

Survival

23

 

 

 

ARTICLE V DISPUTE RESOLUTION

23

 

 

 

Section 5.01.

Dispute Resolution

23

Section 5.02.

Continuation of Commitments

23

 

 

 

ARTICLE VI MISCELLANEOUS

23

 

 

 

Section 6.01.

Confidentiality

23

 

i

--------------------------------------------------------------------------------


 

Section 6.02.

Protective Arrangements

24

Section 6.03.

Counterparts; Entire Agreement; Corporate Power; Facsimile Signatures

25

Section 6.04.

Governing Law

26

Section 6.05.

Assignability

26

Section 6.06.

Third Party Beneficiaries

26

Section 6.07.

Notices

26

Section 6.08.

Severability

27

Section 6.09.

Force Majeure

28

Section 6.10.

No Set Off

28

Section 6.11.

Responsibility for Expenses

28

Section 6.12.

Headings

28

Section 6.13.

Waivers of Default

28

Section 6.14.

Amendments

29

Section 6.15.

Interpretation

29

Section 6.16.

Public Announcements

29

Section 6.17.

Specific Performance

29

Section 6.18.

Mutual Drafting

29

 

ii

--------------------------------------------------------------------------------


 

THIS LUXEMBOURG INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT, dated as of
December 31, 2012, is by and between Abbott Investments Luxembourg S.à r.l., a
company organized and existing under the laws of Luxembourg (“Abbott
Luxembourg”) and AbbVie Investments S.à r.l., a company organized and existing
under the laws of Luxembourg (“AbbVie Luxembourg”).

 

RECITALS:

 

WHEREAS, Abbott Laboratories, an Illinois corporation (“Abbott”), announced its
plan to separate (the “Separation”) into two publicly traded companies, one in
diversified medical products and the other in research-based pharmaceuticals.
The diversified medical products company shall consist of Abbott and its
Affiliates’ (as defined herein) existing diversified medical products portfolio,
including its branded generic pharmaceutical, devices, diagnostic and
nutritional businesses, and shall retain the Abbott name. The research-based
pharmaceutical company shall include Abbott and its Affiliates’ current
portfolio of proprietary pharmaceuticals and biologics and shall bear the new
name “AbbVie”;

 

WHEREAS, in connection with the Separation, Abbott and AbbVie Inc., a Delaware
corporation (“AbbVie”), have entered into a Separation and Distribution
Agreement (as may be amended from time to time, the “Separation and Distribution
Agreement”) to govern the overall terms of the Separation;

 

WHEREAS, Abbott Luxembourg is an indirect Subsidiary (as defined herein) of
Abbott and the direct or indirect parent of each of the Abbott Subsidiaries (as
defined herein) listed on Schedule 1.01(a) hereto (each, an “Abbott Local
Entity”);

 

WHEREAS, as of the Effective Time (as defined herein), AbbVie Luxembourg shall
be a Subsidiary of AbbVie;

 

WHEREAS, it is in the framework of the Separation that Abbott Luxembourg and
AbbVie Luxembourg have entered into that certain Common Terms of Demerger, dated
as of September 19, 2012 (the “Luxembourg Demerger Plan”), pursuant to which,
among other things, the beneficial interest to the AbbVie Assets and the AbbVie
Liabilities of the AbbVie Business (each as defined herein) conducted by the
Abbott Local Entities has been demerged to AbbVie Luxembourg;

 

WHEREAS, pursuant to the terms of the Luxembourg Demerger Plan and in accordance
with the terms of the Separation and Distribution Agreement, due to the
requirements of applicable Laws, the need to obtain certain consents from local
Governmental Authorities (as defined herein) or for other business reasons,
Abbott Luxembourg and AbbVie Luxembourg have agreed (a) to defer until after the
Distribution Date (as defined herein) the transfer of legal title to the Assets
(as defined herein) and the assumption of the Liabilities (as defined herein) of
each Deferred AbbVie Local Business (as defined herein) from the Abbott Local
Entities to AbbVie Luxembourg or any AbbVie Local Entity (as defined herein) and
(b) (i) to transfer, as of the effective time of the demerger pursuant to the
Luxembourg Demerger Plan, beneficial title to all AbbVie Assets of each Abbott
Local Entity, including the right to regularly receive the benefits with respect
to each Deferred AbbVie Local Business earned by the Local Abbott

 

--------------------------------------------------------------------------------


 

Entities, to AbbVie Luxembourg and (ii) that AbbVie Luxembourg shall assume the
applicable Liabilities of each Abbott Local Entity as beneficial owner of each
Deferred AbbVie Local Business;

 

WHEREAS, pursuant to the Luxembourg Demerger Plan, the consideration for the
transfer of beneficial ownership of each Deferred AbbVie Local Business to
AbbVie Luxembourg was satisfied by the issuance of shares by AbbVie Luxembourg
to Abbott International Luxembourg S.à r.l as part of the demerger of Abbott
Luxembourg;

 

WHEREAS, Abbott Luxembourg and AbbVie Luxembourg agree that the transfer of each
Deferred AbbVie Local Business to the applicable AbbVie Local Entity or
distributor shall not ultimately result in the payment of further consideration
by AbbVie Luxembourg or the applicable AbbVie Local Entity as a consequence of
the purchase price for each such Deferred AbbVie Local Business being reimbursed
by Abbott Luxembourg to AbbVie Luxembourg in accordance with Section 3.06; and

 

WHEREAS, each of Abbott Luxembourg and AbbVie Luxembourg desires to describe
these and certain other arrangements between Abbott Luxembourg and AbbVie
Luxembourg during and at the conclusion of the International Operations
Transition Period (as defined herein).

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement (as defined herein), the Parties (as
defined herein) hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Definitions. Reference is made to
Section 6.15 regarding the interpretation of certain words and phrases used in
this Agreement.  In addition, for the purpose of this Agreement, the following
terms shall have the meanings set forth below; provided that where such term is
defined to have the meaning set forth in the Separation and Distribution
Agreement and such definition includes the term “Party”, then “Party” as used in
the definition of such term in the Separation and Distribution Agreement shall
be construed to have the meaning set forth in this Agreement.

 

“Abbott” has the meaning set forth in the Recitals.

 

“Abbott Local Entity” has the meaning set forth in the Recitals.

 

“Abbott Luxembourg” has the meaning set forth in the Preamble.

 

“Abbott Mark-Up Amount” has the meaning set forth in Schedule 2.05(b).

 

“Abbott Subsidiary” means any Business Entity that is a Subsidiary (or a branch
or representative office thereof) of Abbott prior to, at or after the Effective
Time (other than AbbVie or an AbbVie Subsidiary).

 

2

--------------------------------------------------------------------------------


 

“AbbVie” has the meaning set forth in the Recitals.

 

“AbbVie Assets” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie Business Expenses” has the meaning set forth in Section 2.06(a)(i).

 

“AbbVie Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.

 

“AbbVie Local Entity” means each AbbVie Subsidiary or designee that acquires
legal title to any Assets or Liabilities of a Deferred AbbVie Local Business in
accordance with the terms of this Agreement.

 

“AbbVie Logistics” means AbbVie Logistics B.V., a private company with limited
liability, organized and existing under the laws of the Netherlands, having its
corporate seat in Zwolle, the Netherlands, with its office address at
Meeuwenlaan 4, 8011 BZ Zwolle, the Netherlands and registered with the Trade
Register of the Chambers of Commerce under number 54910765.

 

“AbbVie Luxembourg” has the meaning set forth in the Preamble.

 

“AbbVie Pro Forma Balance Sheet” has the meaning set forth in the Separation and
Distribution Agreement.

 

“AbbVie Subsidiary” means any Business Entity that is a Subsidiary (or branch or
representative office thereof) of AbbVie prior to or after the Effective Time,
including the Transferred Entities, which shall be deemed to have been AbbVie
Subsidiaries at all times prior to, at and after the Effective Time.

 

“Accrued Taxes” has the meaning set forth in Schedule 2.05(b).

 

“Actual Tax Amount” has the meaning set forth in Schedule 2.05(b).

 

“Adjustment Dispute Notice” has the meaning set forth in Section 2.07(f)(ii)(2).

 

“Adjustment Notice” has the meaning set forth in Section 2.07(f)(i).

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Aggregate AbbVie Business Expenses” has the meaning set forth in Schedule
2.05(b).

 

“Aggregate Mark-Up Fee” has the meaning set forth in Schedule 2.05(b).

 

“Aggregate Monthly Cash Decrease” has the meaning set forth in Schedule 2.05(b).

 

3

--------------------------------------------------------------------------------


 

“Aggregate Monthly Cash Increase” has the meaning set forth in Schedule 2.05(b).

 

“Aggregate Net Amount” has the meaning set forth in Schedule 2.05(b).

 

“Agreement” means this Luxembourg International Commercial Operations Agreement
and each of the Schedules and Exhibits hereto.

 

“Assets” has the meaning set forth in the Separation and Distribution Agreement.

 

“Average Rate” means the exchange rate determined by taking the simple average
of the prior month Book Rate and the current month Book Rate.

 

“Book Rate” means for any currency other than US Dollars, the official monthly
rates used by Abbott for conversion of its monthly balance sheet. The Book Rate
is determined by taking the foreign exchange rates from the Bloomberg screen at
the second to last Business Day of each calendar month.  For the Euro, British
Pound, Australian Dollar and New Zealand Dollar, the bid rate is used.  For all
other currencies, the ask price is used.  If the exchange rates available
locally are not reflected on the Bloomberg screen, Abbott may choose to approve
a deviation allowing the country to report rates directly; provided that such
deviations are signed and in place in accordance with the Abbott B.2.0 policy.

 

“Brazilian Local Entity” means Abbott Laboratorios do Brasil Ltda., a private
company with limited liability, organized and existing under the laws of Brazil,
with its registered office address at Rua Michigan, 735, Sao Paolo, Brazil
4566-905 and registered with the Brazilian Ministry of Revenue under CNPJ number
56.998.701/0001-16.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
Abbott shall be closed for business in accordance with Abbott’s internal
accounting calendar.

 

“Business Entity” means any corporation, general or limited partnership, trust,
joint venture, unincorporated organization, limited liability entity or other
entity.

 

“Change of Control” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any Third Parties.

 

“Conveyance and Assumption Instruments” has the meaning set forth in the
Separation and Distribution Agreement.

 

“Conveyance Taxes” means all transfer, documentary, recording, sales, use,
registration, stamp, value added, goods and services and other similar Taxes
(including all applicable real estate transfer Taxes, but excluding any Taxes
based on or attributable to income or capital gains), together with any notarial
and registry fees and recording costs imposed by any Tax Authority or other
Governmental Authority in connection with the transactions contemplated by this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Deferred AbbVie Balance Sheet” has the meaning set forth in Section 3.04(a).

 

“Deferred AbbVie Business Report” has the meaning set forth in Section 2.04(a).

 

“Deferred AbbVie Local Business” means the AbbVie Business conducted by each
Abbott Local Entity from the Effective Time until the consummation of the
applicable Local Closing.

 

“Dispute” has the meaning set forth in Section 5.01.

 

“Dispute Notice” has the meaning set forth in Section 2.07(b)(ii).

 

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Effective Time” means 12:01 a.m. Eastern Time on the Distribution Date.

 

“Employment Taxes” means withholding, payroll, social security, workers’
compensation, unemployment, disability, and any similar tax imposed by any Tax
Authority or social security authority, and any interest, penalties, additions
to tax, or additional amounts with respect to the foregoing imposed on any
taxpayer or consolidated, combined, or unitary group of taxpayers.

 

“Exchange Rate” means the exchange rate between the applicable Local Currency
and US Dollars as observed by Bloomberg (ask rate or, if the Local Currency is
in Euros, bid rate) at 8:00a.m. Central Time Chicago on any given day.

 

“Ex-US Transition Services Agreement” has the meaning set forth in Schedule
2.05(b).

 

“Final Closing Date” has the meaning set forth in Section 4.01(a).

 

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
reasonably have been foreseen by such Party (or such Person), or, if it could
reasonably have been foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities, other national or international calamities or
acts of terrorism or failures of energy sources or distribution or
transportation facilities.  Notwithstanding the foregoing, the receipt by a
Party of an unsolicited takeover offer or other acquisition proposal, even if
unforeseen or unavoidable, and such Party’s response thereto shall not be deemed
an event of Force Majeure.

 

“GAAP” means U.S. generally accepted accounting principles as applied by Abbott.

 

“Governmental Authority” means any supranational, international, national,
federal, state, provincial or local court, government, department, commission,
board, bureau, agency, official or other regulatory, administrative or
governmental authority, including the NYSE and any similar self-regulatory body
under applicable securities Laws.

 

5

--------------------------------------------------------------------------------


 

“Income Tax Benefit” means the amount of Taxes measured by income that would be
reduced as a result of a loss incurred upon the consummation of a Local Closing,
or of an increase in Tax basis resulting from a Local Closing, as determined in
accordance with GAAP and the principles set forth in Section 3.07.

 

“Independent Accounting Firm” has the meaning set forth in Section 2.07(d).

 

“Information” has the meaning set forth in the Separation and Distribution
Agreement.

 

“International Operations Transition Period” means the period commencing on the
Effective Time and ending on the Final Closing Date (except as otherwise
provided under Section 4.01(b)).

 

“Law” means any supranational, international, national, federal, state,
provincial, local or similar law (including common law), statute, code, order,
ordinance, rule, regulation, treaty (including any income Tax treaty), license,
permit, authorization, approval, Consent, decree, injunction, binding judicial
or administrative interpretation or other requirement, in each case enacted,
promulgated issued or entered by a Governmental Authority.

 

“Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Local Buy-Sell Entity” means each of the Abbott Local Entities that is not a
Services Affiliate.

 

“Local Closing” has the meaning set forth in Section 3.01.

 

“Local Closing Date” has the meaning set forth in Section 3.01.

 

“Local Currency” has the meaning set forth in Section 3.02(c).

 

“Local Income Tax” has the meaning set forth in Section 3.07.

 

“Luxembourg Demerger Plan” has the meaning set forth in the Recitals.

 

“Mark-Up Fee” has the meaning set forth in Section 2.06(a)(ii).

 

“Monthly Cash Decrease”  has the meaning set forth in Schedule 2.05(b).

 

“Monthly Cash Increase” has the meaning set forth in Schedule 2.05(b).

 

“Notice” means any written notice, request demand or other communication
specifically referencing this Agreement and given in accordance with
Section 6.07.

 

“Net Proceeds” has the meaning set forth in Section 3.06(b).

 

“Parties” means the parties to this Agreement.

 

“Person” means: any (a) individual; (b) Business Entity; or (c) Governmental
Authority.

 

6

--------------------------------------------------------------------------------


 

“Personal Data” means data that can be used by itself or in combination with
other available data to identify a specific individual.

 

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Report” has the meaning set forth in Section 2.07(a)(ii).

 

“Representative” has the meaning set forth in Section 6.01(a).

 

“Separation” has the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Services Affiliate” means each of the Abbott Local Entities listed on Schedule
1.01(b).

 

“Stored Records” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any Business
Entity of which such Person: (a) beneficially owns, either directly or
indirectly, more than fifty percent (50%) of (i) the total combined voting power
of all classes of voting securities of such Business Entity; (ii) the total
combined equity interests; or (iii) the capital or profit interests, in the case
of a partnership; or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

 

“Tax” means: (a) any income, net income, gross income, gross receipts, profits,
capital stock, franchise, property, ad valorem, stamp, excise, severance,
occupation, service, sales, use, license, lease, transfer, import, export,
customs duties, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority, and any interest, penalties, additions to
tax or additional amounts with respect to the foregoing imposed on any taxpayer
or consolidated, combined or unitary group of taxpayers; and (b) any Employment
Tax.

 

“Tax Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such Governmental Authority or
subdivision.

 

“Tax Return” means any report of Tax due or similar report or document required
to be filed under applicable Law with respect to any Tax for any taxpayer or
consolidated, combined or unitary basis under applicable Law with the relevant
Tax Authority.

 

“Tax Sharing Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Third Party” means any Person other than the Parties or any of their respective
Subsidiaries.

 

7

--------------------------------------------------------------------------------

 

“Transferred Entities” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Unresolved Disputes” has the meaning set forth in Section 2.07(d).

 

“Venezuelan Local Entity” means Abbott Laboratories C.A., a private company with
limited liability, organized and existing under the laws of Venezuela, with its
registered office address at Calle Los Laboratorios, Edificio Centro Gerencial
Los Cortijos, Urbanización Los Cortijos de Lourdes, Caracas 1070, Venezuela, and
registered with the First Commercial Registry of the Judicial Circuit of the
former Federal District and Miranda State with the Taxpayer Registry Number
(RIF) J-00083649-3.

 

ARTICLE II

 

INTERNATIONAL TRANSITION PERIOD

 

Section 2.01.                          Legal Title.  Legal title to all of the
AbbVie Assets that are held as of the Effective Time by any Abbott Local Entity,
and all of the AbbVie Liabilities of any Abbott Local Entity that are
outstanding as of the Effective Time, shall remain with such Abbott Local Entity
until the consummation of the applicable Local Closing pursuant to Article III,
if any.

 

Section 2.02.                          Treatment of Deferred AbbVie Local
Businesses.

 

(a)                                 From and after the Effective Time until the
consummation of the applicable Local Closing pursuant to Article III: (a) the
Deferred AbbVie Local Businesses shall be held by each Abbott Local Entity on
behalf of and for the benefit of AbbVie Luxembourg; (b) Abbott Luxembourg, an
Abbott Local Entity or, where applicable, a designee shall pay, perform and
discharge fully the Liabilities of the Deferred AbbVie Local Businesses; and
(c) insofar as reasonably practicable and to the extent permitted by applicable
Law, Abbott Luxembourg, an Abbott Local Entity or, where applicable, a designee
shall manage and operate each Deferred AbbVie Local Business in accordance with
this Agreement and take such other actions as may reasonably be requested by
AbbVie Luxembourg so that all of the benefits and Liabilities attributable to
the Deferred AbbVie Local Businesses, including use, risk of loss, potential for
gain and dominion, and control and command over such Deferred AbbVie Local
Businesses, shall inure from and after the Effective Time to AbbVie Luxembourg.

 

(b)                                 If, after giving effect to the transactions
contemplated by this Agreement, the Parties determine that the intent of the
Parties set forth in Section 2.02(a) has not been achieved, the Parties shall
use their commercially reasonable efforts to mutually agree upon alternative
arrangements to implement the purposes and intent of the Parties set forth in
Section 2.02(a).

 

8

--------------------------------------------------------------------------------


 

Section 2.03.                          Operation of Deferred AbbVie Local
Businesses.

 

(a)                                 In furtherance of Section 2.02(a), Abbott
Luxembourg shall use, or cause the applicable Abbott Local Entity to use,
commercially reasonable efforts to manage and operate each Deferred AbbVie Local
Business as may reasonably be requested by AbbVie Luxembourg from time to time.
Unless otherwise instructed by AbbVie Luxembourg, Abbott Luxembourg shall cause
each Abbott Local Entity to operate the applicable Deferred AbbVie Local
Business in a manner that is based on past practice and that is substantially
similar in nature, quality and timeliness to the analogous operations conducted
by the applicable Abbott Local Entity prior to the Effective Time. Abbott
Luxembourg shall cause each Abbott Local Entity to perform its duties and
responsibilities hereunder in good faith.

 

(b)                                 Nothing in this Agreement shall require
Abbott Luxembourg to cause any Abbott Local Entity to operate any Deferred
AbbVie Local Business to the extent the manner of such operations would
constitute a violation of applicable Laws, the Abbott Code of Business Conduct
or any existing Contract with a Third Party. If Abbott Luxembourg is or becomes
aware of any such restriction on an Abbott Local Entity, Abbott Luxembourg shall
use commercially reasonable efforts to promptly provide Notice of any such
restriction to AbbVie Luxembourg.  The Parties agree to cooperate and use
commercially reasonable efforts to obtain any necessary Consents required under
any existing Contract with a Third Party to allow an Abbott Local Entity to
operate the applicable Deferred AbbVie Local Business in accordance with the
standards set forth in this Section 2.03. Any costs and expenses incurred by any
Party in connection with obtaining any such Consent that is required to allow
any Abbott Local Entity to operate any Deferred AbbVie Local Business shall be
borne by AbbVie Luxembourg.  If the Parties, despite the use of such
commercially reasonable efforts, are unable to obtain a required Consent or the
operation of a Deferred AbbVie Local Business by an Abbott Local Entity would
constitute a violation of applicable Laws or the Abbott Code of Business
Conduct, Abbott Luxembourg shall use commercially reasonable efforts in good
faith to cause the Abbott Local Entity to operate the applicable Deferred AbbVie
Local Business in a manner as closely as possible to the standards described in
this Section 2.03 that would apply absent the exception provided for in the
first sentence of this Section 2.03(b).

 

(c)                                  Except as expressly provided in this
Agreement, Abbott Luxembourg shall not cause any Abbott Local Entity to operate
any Deferred AbbVie Local Business for the benefit of any Third Party or any
other Person other than AbbVie Luxembourg or the applicable AbbVie Local Entity.

 

Section 2.04.                          Deferred AbbVie Business Report.

 

(a)                                 Not later than thirty (30) days after the
Distribution Date, Abbott Luxembourg shall prepare and deliver to AbbVie
Luxembourg a financial report (the “Deferred AbbVie Business Report”) setting
forth the AbbVie Assets and AbbVie Liabilities of each Deferred AbbVie Local
Business held by each Abbott Local Entity as of the Effective Time. The Deferred
AbbVie Business Report shall be prepared on a country-by-country basis in the
applicable Local Currency in accordance with GAAP applied on a basis consistent
with the AbbVie Pro Forma Balance Sheet and with the same level of detail as
used by Abbott in the

 

9

--------------------------------------------------------------------------------


 

preparation of Abbott’s monthly financial reporting package and the standard
financial reports used by Abbott on the Distribution Date.

 

(b)                                 If AbbVie Luxembourg disagrees with any
amount set forth in the Deferred AbbVie Business Report, AbbVie Luxembourg shall
give Notice to Abbott Luxembourg within thirty (30) days of receipt of the
Deferred AbbVie Business Report stating the specific reasons for its
disagreement. If Abbott Luxembourg and AbbVie Luxembourg are unable to resolve
any disagreement, the disagreement shall be resolved pursuant to the procedures
set forth in Section 2.07(d) and Section 2.07(e).

 

Section 2.05.                          Aggregate Net Amount.

 

(a)                                 Subject to Section 2.07 and Section 2.08, if
on a monthly basis during the International Operations Transition Period, in
connection with the operation of the Deferred AbbVie Local Businesses during
such period:

 

(i)                                     the Aggregate Net Amount is a positive
number, Abbott Luxembourg (on behalf of all Abbott Local Entities) shall remit
to AbbVie Luxembourg the Aggregate Net Amount derived from the operation of the
Deferred AbbVie Local Business by all of the Abbott Local Entities; or

 

(ii)                                  the Aggregate Net Amount is a negative
number, AbbVie Luxembourg shall remit to Abbott Luxembourg the Aggregate Net
Amount advanced for the operation of the Deferred AbbVie Local Business by all
of the Abbott Local Entities.

 

(b)                                 The Aggregate Net Amount shall be calculated
in accordance with the principles set forth on Schedule 2.05(b).

 

Section 2.06.                          Services Affiliates.

 

(a)                                 Not later than the fifteenth (15th) day of
each calendar month during the International Operations Transition Period, and,
in the calendar month immediately following the last calendar month of the
International Operations Transition Period if the results of all operations of
the Deferred AbbVie Local Business prior to the expiration of the International
Operations Transition Period have not been included in the Aggregate Net Amount
for a prior calendar month, each Services Affiliate for whom a Local Closing has
not occurred, or for whom a Local Closing has occurred but for whom the results
of all operations of the Deferred AbbVie Local Business prior to such Local
Closing have not been included in the Aggregate Net Amount for a prior calendar
month, shall prepare and deliver to AbbVie Logistics, or the applicable
Affiliate of AbbVie Luxembourg, an invoice setting forth the following:

 

(i)                                     the total costs and expenses incurred by
such Services Affiliate to operate the Deferred AbbVie Local Business for the
prior calendar month (the “AbbVie Business Expenses”); and

 

(ii)                                  the amount of the mark-up of the costs and
expenses in (i) (each a “Mark-Up Fee”).

 

10

--------------------------------------------------------------------------------


 

(b)                                 AbbVie Logistics, or the applicable
Affiliate of AbbVie Luxembourg, shall, pursuant to the terms of the applicable
promotional and other services agreement entered into between AbbVie Logistics
or the applicable Affiliate of AbbVie Luxembourg and each Services Affiliate,
pay to the applicable Services Affiliate the amount invoiced pursuant to
Section 2.06(a) within forty-five (45) days from the date of the invoice by wire
transfer (or such other timing or method of payment as may be agreed pursuant to
the terms of the applicable promotional and other services agreement between
AbbVie Logistics or the applicable Affiliate of AbbVie Luxembourg and the
applicable Services Affiliate).

 

Section 2.07.                          Reporting; Disputes; Aggregate Net Amount
Payment Mechanics.

 

(a)                                 Not later than the eleventh (11th) Business
Day of each calendar month during the International Operations Transition
Period, and, in the calendar month immediately following the last calendar month
of the International Operations Transition Period if the results of all
operations of each Deferred AbbVie Local Business prior to the expiration of the
International Operations Transition Period have not been included in the
Aggregate Net Amount for a prior calendar month, Abbott Luxembourg shall prepare
and deliver to AbbVie Luxembourg in writing, for each Abbott Local Entity for
whom a Local Closing has not occurred, or for whom a Local Closing has occurred
but for whom the results of all operations of the Deferred AbbVie Local Business
prior to such Local Closing have not been included in the Aggregate Net Amount
for a prior calendar month, in each case attributable to the Deferred AbbVie
Local Business operated by the applicable Abbott Local Entity for the prior
calendar month, each of the following:

 

(i)                                     a profit and loss statement, a balance
sheet, and a cash flow statement (prepared using the indirect method); and

 

(ii)                                  a report (each, a “Report”) setting forth:

 

(1)                 the Aggregate Net Amount;

 

(2)                 the Monthly Cash Increase or the Monthly Cash Decrease, as
applicable, for each Local Buy-Sell Entity;

 

(3)                 the Aggregate Monthly Cash Increase and the Aggregate
Monthly Cash Decrease;

 

(4)                 the Mark-Up Fee, the AbbVie Business Expenses and the Abbott
Mark-Up Amount for each Services Affiliate; and

 

(5)                 the Aggregate Mark-Up Fee and the Aggregate AbbVie Business
Expenses.

 

Each profit and loss statement, balance sheet, cash flow statement and Report
shall be prepared in accordance with the principles set forth on Schedule
2.05(b) and, to the extent not inconsistent with such principles, in accordance
with GAAP applied on a basis consistent with the AbbVie Pro Forma Balance Sheet,
Abbott’s historical accounting policies, procedures and conventions, and with
the same level of detail as used by Abbott in the

 

11

--------------------------------------------------------------------------------


 

preparation of Abbott’s monthly financial reporting package and the standard
financial reports used by Abbott on the Distribution Date. Each profit and loss
statement, balance sheet and cash flow statement shall include amounts
specifically identifiable to the Deferred AbbVie Local Business segregated in
unique AbbVie accounts within the Abbott Local Entity’s financial systems.

 

(b)                                 Within seven (7) days after the delivery of
each Report, AbbVie Luxembourg shall deliver to Abbott Luxembourg a Notice in
which AbbVie Luxembourg shall either:

 

(i)                                     agree in writing with the Aggregate Net
Amount, in which case such calculation shall, subject to Section 2.07(d) and
Section 2.07(e) (as each relates to an Adjustment Dispute Notice),
Section 2.07(f) and Section 2.07(g), be final and binding on the Parties; or

 

(ii)                                  dispute the Aggregate Net Amount (or a
component thereof) by delivering to Abbott Luxembourg a Notice (a “Dispute
Notice”) setting forth in reasonable detail the basis for such dispute and
certifying that such disputed Aggregate Net Amount (or a component thereof) is
being disputed in good faith.

 

For purposes of this Section 2.07(b), AbbVie Luxembourg may only deliver a
Dispute Notice on the basis that Abbott Luxembourg’s calculation of the
Aggregate Net Amount (or a component thereof): (1) was not in accordance with
the principles set forth on Schedule 2.05(b); (2) was not in accordance with, to
the extent not inconsistent with the principles set forth on Schedule 2.05(b),
GAAP applied on a basis consistent with the AbbVie Pro Forma Balance Sheet; or
(3) contains mathematical errors in its calculation.

 

(c)                                  If AbbVie Luxembourg fails to take either
of the foregoing actions within ten (10) days after delivery of the Report, then
AbbVie Luxembourg shall be deemed to have irrevocably accepted the Aggregate Net
Amount, in which case, the Aggregate Net Amount shall, subject to
Section 2.07(d) and Section 2.07(e) (as each relates to an Adjustment Dispute
Notice), Section 2.07(f) and Section 2.07(g), be final and binding on the
Parties.

 

(d)                                 If AbbVie Luxembourg timely delivers a
Dispute Notice to Abbott Luxembourg, either Party timely delivers an Adjustment
Dispute Notice to the other Party pursuant to Section 2.07(f), or there is
otherwise a dispute between the Parties with respect to the matters set forth in
Section 2.04(b) or Section 3.04(b), then Abbott Luxembourg and AbbVie Luxembourg
shall attempt in good faith, for a period of thirty (30) days, to resolve the
dispute between the Parties. Any resolution by Abbott Luxembourg and AbbVie
Luxembourg during such thirty (30) day period as to any items in dispute shall
be final and binding on the Parties.  If Abbott Luxembourg and AbbVie Luxembourg
do not resolve all such items in dispute by the end of such thirty (30) day
period, then Abbott Luxembourg and AbbVie Luxembourg shall engage a mutually
agreeable independent accounting firm of recognized national standing, which
firm is not the regular auditing firm of either Abbott or AbbVie, and shall
submit to such independent accounting firm the remaining items in dispute (the
“Unresolved Disputes”) for resolution. If Abbott Luxembourg and AbbVie
Luxembourg are unable to jointly select such independent accounting firm within
fifteen (15) days after such thirty (30) day period, Abbott Luxembourg,

 

12

--------------------------------------------------------------------------------


 

on the one hand, and AbbVie Luxembourg, on the other hand, shall each select an
independent accounting firm of recognized national standing in the United States
of America and each such selected accounting firm shall select a third
independent accounting firm of recognized national standing, which firm is not
the regular auditing firm of either Abbott or AbbVie; provided, however, that if
either Abbott Luxembourg, on the one hand, or AbbVie Luxembourg, on the other
hand, fail to select such independent accounting firm during such fifteen (15)
day period, then the Parties agree that the independent accounting firm selected
by the other Party shall be the independent accounting firm selected by the
Parties for purposes of this Section 2.07 (such selected independent accounting
firm, whether pursuant to this sentence or the preceding sentence, the
“Independent Accounting Firm”).  The Independent Accounting Firm shall act as an
accounting expert, but not as an arbitrator, to determine based solely on the
provisions of this Section 2.07 (or Section 2.04(b) or Section 3.04(b), as
applicable) and the presentations by Abbott Luxembourg and AbbVie Luxembourg,
and not by independent review, only the Unresolved Disputes and only as to
whether such amounts were arrived at in conformity with Section 2.07 and
Schedule 2.05(b) (or Section 2.04(b) or Section 3.04(b), as applicable). Abbott
Luxembourg and AbbVie Luxembourg shall instruct the Independent Accounting Firm
to render its determination with respect to the Unresolved Disputes in a written
report that specifies the conclusions of the Independent Accounting Firm as to
each Unresolved Dispute. Abbott Luxembourg and AbbVie Luxembourg shall each use
their commercially reasonable efforts to cause the Independent Accounting Firm
to render its determination within ten (10) days after referral of the
Unresolved Disputes to such firm or as soon thereafter as reasonably
practicable.  The Independent Accounting Firm’s determination as set forth in
its report shall be final and binding on the Parties. The fees and expenses of
the Independent Accounting Firm shall be shared by Abbott Luxembourg and AbbVie
Luxembourg in inverse proportion to the relative amounts of the amount in
dispute determined to be for the account of Abbott Luxembourg and AbbVie
Luxembourg, respectively.

 

(e)                                  For purposes of complying with this
Section 2.07, Abbott Luxembourg and AbbVie Luxembourg shall furnish to each
other and to the Independent Accounting Firm such work papers and other
documents and information relating to the Unresolved Dispute as the Independent
Accounting Firm may request and are available to that Party (or its independent
public accountants) and shall be afforded the opportunity to present to the
Independent Accounting Firm any material related to the Unresolved Dispute and
to discuss any items relating to the Unresolved Dispute with the Independent
Accounting Firm. The Parties shall require that the Independent Accounting Firm
enter into a reasonable engagement letter and customary confidentiality
agreement with respect to the work papers and other documents and information
provided to the Independent Accounting Firm pursuant to this Section 2.07.

 

(f)                                   (i)  Within sixty (60) days after the
expiration of the ten (10) day period set forth in Section 2.07(b), either Party
may deliver to the other Party a Notice (an “Adjustment Notice”) in which such
Party disputes the Aggregate Net Amount (or a component thereof) previously
determined and agreed upon pursuant to Section 2.07(b) or Section 2.07(c), which
such Adjustment Notice shall set forth in reasonable detail the basis for such
dispute and certifying that such dispute and the resulting proposed adjustment
to the Aggregate Net Amount is being disputed in good faith. Any dispute
included in a Dispute Notice delivered by AbbVie Luxembourg to Abbott Luxembourg
pursuant to Section 2.07(b) that is either (i) resolved between the Parties
pursuant to Section 2.07(d) or (ii) determined by the Independent

 

13

--------------------------------------------------------------------------------


 

Accounting Firm pursuant to Section 2.07(d) as an Unresolved Dispute may not, in
either case, be included as an item in any Adjustment Notice.

 

(ii)  Within twenty (20) days after the delivery of any Adjustment Notice, the
Party receiving the Adjustment Notice shall either:

 

(1)  agree in writing with the proposed adjustment to the Aggregate Net Amount,
in which case such adjustment shall be final and binding on the Parties; or

 

(2)  dispute the proposed adjustment to the Aggregate Net Amount (or a component
thereof) by delivering to the Party who issued the Adjustment Notice a Notice
(an “Adjustment Dispute Notice”) setting forth in reasonable detail the basis
for such dispute and certifying that such dispute with respect to the proposed
adjustment to the Aggregate Net Amount (or a component thereof) is being
disputed in good faith.

 

For purposes of this Section 2.07(f), a Party may only deliver an Adjustment
Notice or an Adjustment Dispute Notice on the basis that the calculation of the
Aggregate Net Amount (or a component thereof) previously determined and agreed
upon pursuant to Section 2.07(b) or Section 2.07(c), or the proposed adjustment
thereto, as applicable: (x) was not in accordance with the principles set forth
on Schedule 2.05(b); (y) was not in accordance with, to the extent not
inconsistent with the principles set forth on Schedule 2.05(b), GAAP applied on
a basis consistent with the AbbVie Pro Forma Balance Sheet; or (z) contains
mathematical errors in its calculation.

 

(g)                                  If the Party receiving an Adjustment Notice
fails to take either of the foregoing actions within twenty (20) days after
delivery of such Adjustment Notice, then such Party shall be deemed to have
irrevocably accepted the proposed adjustment to the Aggregate Net Amount, in
which case, such adjustment to the Aggregate Net Amount shall be final and
binding on the Parties.

 

(h)                                 (i)  Not later than three (3) days following
determination of the Aggregate Net Amount (other than with respect to the
portion of the Aggregate Net Amount subject to an Unresolved Dispute): (A) if
the Aggregate Net Amount (other than with respect to the portion of the
Aggregate Net Amount subject to an Unresolved Dispute) is a positive number,
AbbVie Luxembourg shall deliver a settlement statement to Abbott Luxembourg
stating the Aggregate Net Amount (excluding the portion of the Aggregate Net
Amount subject to an Unresolved Dispute); and (B) if the Aggregate Net Amount
(other than with respect to the portion of the Aggregate Net Amount subject to
an Unresolved Dispute) is a negative number, Abbott Luxembourg shall deliver a
settlement statement to AbbVie Luxembourg stating the Aggregate Net Amount
(excluding the portion of the Aggregate Net Amount subject to an Unresolved
Dispute).

 

(ii)  Not later than three (3) days following the Independent Accounting Firm’s
determination of any Unresolved Dispute: (1) if the determination of the
Independent Accounting Firm results in an increase to the Aggregate Net Amount
that was subject to such Unresolved Dispute, AbbVie Luxembourg shall deliver a
settlement statement to Abbott Luxembourg stating the amount of such increase,
and (2) if the determination of the Independent

 

14

--------------------------------------------------------------------------------


 

Accounting Firm results in a decrease to the Aggregate Net Amount that was
subject to such Unresolved Dispute, Abbott Luxembourg shall deliver a settlement
statement to AbbVie Luxembourg stating the amount of such decrease.

 

(iii)  Not later than three (3) days following determination of any adjustment
to the Aggregate Net Amount previously determined and agreed upon pursuant to
Section 2.07(b) or Section 2.07(c): (A) if the adjustment to the Aggregate Net
Amount results in an Aggregate Net Amount that is greater than the Aggregate Net
Amount previously determined and agreed upon pursuant to Section 2.07(b) or
Section 2.07(c), AbbVie Luxembourg shall deliver a settlement statement to
Abbott Luxembourg stating the amount of the adjustment; and (B) if the
adjustment to the Aggregate Net Amount results in an Aggregate Net Amount that
is less than the Aggregate Net Amount previously determined and agreed upon
pursuant to Section 2.07(b) or Section 2.07(c), Abbott Luxembourg shall deliver
a settlement statement to AbbVie Luxembourg stating the amount of the
adjustment.

 

(iv)  Abbott Luxembourg or AbbVie Luxembourg, as applicable, shall pay the
amount stated on all settlement statements by wire transfer (or such other
method of payment as may be agreed between the Parties) in US Dollars no later
than the earlier of (1) five (5) days from the date of the applicable settlement
statement, or (2) the last day of the calendar month in which the applicable
settlement statement was delivered that banks in Luxembourg are open for
business.

 

The Parties shall use their commercially reasonable efforts, and shall
co-operate in good faith, to ensure that the Aggregate Net Amount is paid by
Abbott Luxembourg or AbbVie Luxembourg, as applicable, within the same calendar
month as the Report setting forth such Aggregate Net Amount is prepared and
delivered by Abbott Luxembourg to AbbVie Luxembourg pursuant to
Section 2.07(a)(ii).

 

Section 2.08.                          Late Payments.  Any amount not paid when
due pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within sixty (60) days of the
date of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to the Prime Rate plus two percent (2%), or the maximum legal rate,
whichever is lower.

 

Section 2.09.                          Accounting Calendar.  AbbVie Luxembourg
acknowledges that it has received a copy of Abbott’s internal accounting
calendar for 2013 from Abbott Luxembourg. Prior to the commencement of each
subsequent Abbott internal accounting calendar year during the International
Operations Transition Period, Abbott Luxembourg shall make available to AbbVie
Luxembourg a copy of Abbott’s internal accounting calendar for such Abbott
internal accounting calendar year.

 

Section 2.10.                          Disclaimer of Representations and
Warranties.

 

(a)                                 EACH OF ABBOTT LUXEMBOURG (ON BEHALF OF
ITSELF AND EACH OF ITS SUBSIDIARIES) AND ABBVIE LUXEMBOURG (ON BEHALF OF ITSELF
AND EACH OF ITS SUBSIDIARIES) UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY
SET FORTH HEREIN, NO PARTY TO THIS AGREEMENT OR OTHERWISE,

 

15

--------------------------------------------------------------------------------


 

IS: (X) REPRESENTING OR WARRANTING TO ANY OTHER PARTY HERETO IN ANY WAY AS TO
(I) THE ASSETS, BUSINESSES OR LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED
HEREBY; (II) ANY APPROVALS OR NOTIFICATIONS REQUIRED IN CONNECTION HEREWITH;
(III) THE VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER
CONCERNING, ANY ASSETS OF SUCH PARTY; (IV) THE ABSENCE OF ANY DEFENSES TO OR
RIGHT OF SETOFF AGAINST OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY
PROCEEDING OR OTHER ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF EITHER PARTY;
OR (V) THE LEGAL SUFFICIENCY OF ANY CONVEYANCE AND ASSUMPTION INSTRUMENTS TO
CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND
FILING OF SUCH CONVEYANCE AND ASSUMPTION INSTRUMENTS: OR (Y) IS MAKING ANY OTHER
REPRESENTATIONS OR GRANTING ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT
OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE. EXCEPT AS MAY EXPRESSLY BE SET
FORTH IN THIS AGREEMENT, ALL SUCH ASSETS ARE BEING TRANSFERRED ON AN “AS IS,”
“WHERE IS” BASIS (AND, IN THE CASE OF ANY REAL PROPERTY, BY MEANS OF A QUITCLAIM
OR SIMILAR FORM DEED OR CONVEYANCE) AND THE RESPECTIVE TRANSFEREES SHALL BEAR
THE ECONOMIC AND LEGAL RISKS THAT (A) ANY CONVEYANCE AND ASSUMPTION INSTRUMENT
MAY PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD AND MARKETABLE
TITLE, FREE AND CLEAR OF ALL SECURITY INTERESTS; AND (B) ANY NECESSARY CONSENTS
ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF LAWS, AGREEMENTS, SECURITY
INTERESTS OR JUDGMENTS ARE NOT COMPLIED WITH.

 

(b)                                 (i) EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES AND PRODUCTS ARE
PROVIDED ON AN “AS-IS” BASIS, THAT EACH PARTY ASSUMES ALL RISK AND LIABILITY
ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT
EACH PARTY MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES
AND PRODUCTS, AND HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY
OTHER WARRANTY WHATSOEVER; and (ii) notwithstanding anything to the contrary
herein, Abbott Luxembourg and the Abbott Local Entities shall have no obligation
to AbbVie Luxembourg or the AbbVie Local Entities for any Liabilities relating
to, arising out of, or resulting from the performance of their respective
obligations pursuant to this Agreement except to the extent that such
Liabilities relate to, arise out of, or result from (1) gross negligence,
willful misconduct or fraud of Abbott Luxembourg or an Abbott Local Entity or
(2) any payment obligation of Abbott Luxembourg or any Abbott Local Entity
pursuant to this Agreement.

 

(c)                                  Each of Abbott Luxembourg (on behalf of
itself and each of the Abbott Local Entities) and AbbVie Luxembourg (on behalf
of itself and each of the AbbVie Local Entities) further understands and agrees
that if the disclaimer of express or implied representations and warranties
contained in this Section 2.10 is held unenforceable or is unavailable for any
reason under the Laws of any jurisdiction outside the United States or if,

 

16

--------------------------------------------------------------------------------


 

under the Laws of a jurisdiction outside the United States, both Abbott
Luxembourg or any of the Local Abbott Entities, on the one hand, and AbbVie
Luxembourg or any of the Local AbbVie Entities, on the other hand, are jointly
or severally liable for any Liability of the Deferred AbbVie Local Business or
any other Liability of the Abbott Local Entity, respectively, then, the Parties
intend that, notwithstanding any provision to the contrary under the Laws of
such foreign jurisdictions, the provisions of this Agreement (including the
disclaimer of all representations and warranties, allocation of Liabilities
among the Parties and their respective Subsidiaries, releases, indemnification
and contribution of Liabilities) shall prevail for any and all purposes among
the Parties and, the Abbott Local Entities and the AbbVie Local Entities, as
applicable.

 

ARTICLE III

 

TRANSFER OF DEFERRED ABBVIE LOCAL BUSINESSES

 

Section 3.01.                          General.  With respect to the Deferred
AbbVie Local Business of each Abbott Local Entity, on or before the end of the
International Operations Transition Period: (a) AbbVie Luxembourg or an AbbVie
Local Entity shall obtain legal title to the Assets and the Liabilities of such
Deferred AbbVie Local Business from such Abbott Local Entity; (b) AbbVie
Luxembourg shall elect that such Assets and Liabilities of such Deferred AbbVie
Local Business be transferred to a distributor; or (c) at the request of AbbVie
Luxembourg before the date that is ninety (90) days prior to the end of the
International Operations Transition Period, or in accordance with
Section 3.05(b) and Section 3.05(c), the applicable Abbott Local Entity shall
sell to a Third Party or wind-down the Assets and the Liabilities of such
Deferred AbbVie Local Business (each of (a), (b) and (c), a “Local Closing”).
AbbVie Luxembourg shall be entitled to initiate a Local Closing by providing
Abbott Luxembourg at least ninety (90) days prior Notice of the anticipated date
of consummation of such Local Closing; provided, however, that, except with
respect to a Local Closing pursuant to Section 3.05, the actual closing date for
any Local Closing shall be mutually agreed upon in advance between Abbott and
AbbVie (the “Local Closing Date”).

 

Section 3.02.                          Transfer to AbbVie Local Entity.

 

(a)                                 If AbbVie Luxembourg initiates a Local
Closing and elects to exercise its right to obtain legal title to the Assets and
the Liabilities of the Deferred AbbVie Local Business from an Abbott Local
Entity, such right shall be transferred by AbbVie Luxembourg to a duly formed
AbbVie Local Entity.  At such Local Closing, the Abbott Local Entity holding
legal title to the Assets and Liabilities of the applicable Deferred AbbVie
Local Business shall sell, transfer, convey and deliver to the applicable AbbVie
Local Entity, and the applicable AbbVie Local Entity shall purchase and accept
delivery of, all such Assets and the applicable AbbVie Local Entity shall
accept, assume and agree faithfully to perform, discharge and fulfill all such
Liabilities in exchange for a purchase price equal to the fair market value of
such Deferred Local AbbVie Business as of the Local Closing Date. The Conveyance
and Assumption Instruments for a Local Closing shall be substantially in the
same form as those used by the Parties or their respective Subsidiaries, as
applicable, in connection with the contribution, assignment, transfer,
conveyance and delivery of the Assets and the transfer of the Liabilities of the
AbbVie Business prior to the Distribution Date. Unless otherwise agreed by
Abbott and AbbVie following the Effective Time, the Local Closing with respect
to each of the Brazilian Local Entity and the

 

17

--------------------------------------------------------------------------------

 

Venezuelan Local Entity shall be consummated in accordance with the plans
attached hereto as Exhibit A and Exhibit B, respectively.

 

(b)           Subject to Section 3.04, no later than fifteen (15) days (or such
lesser number of days as mutually agreed in writing by the Parties) prior to the
Local Closing Date pursuant to Section 3.02(a), Abbott Luxembourg shall deliver
to AbbVie Luxembourg and the applicable AbbVie Local Entity a report prepared by
an internationally recognized public accounting firm setting forth the fair
market value for the applicable Deferred AbbVie Local Business in accordance
with the valuation methodologies applied by such an internationally recognized
public accounting firm in connection with the contribution, assignment,
transfer, conveyance and delivery of the Assets and the transfer of the
Liabilities for the applicable AbbVie Business prior to the Distribution Date.

 

(c)           If applicable Law permits an Affiliate of the applicable AbbVie
Local Entity to pay the purchase price (whether to an Affiliate of the
applicable Abbott Local Entity or the applicable Abbott Local Entity), then
AbbVie Luxembourg may elect to pay the purchase price plus any applicable
Conveyance Taxes on behalf of the applicable AbbVie Local Entity to the
applicable Abbott Local Entity or Abbott Luxembourg, as elected by Abbott
Luxembourg pursuant to the following sentence.  If applicable Law permits an
Affiliate of the applicable Abbott Local Entity to receive the purchase price on
behalf of the applicable Abbott Local Entity, then Abbott Luxembourg may elect
to receive the purchase price plus any applicable Conveyance Taxes on behalf of
the applicable Abbott Local Entity.  The purchase price plus any applicable
Conveyance Taxes shall be paid by or on behalf of the AbbVie Local Entity to the
Abbott Local Entity or Abbott Luxembourg on the applicable Local Closing Date in
accordance with payment instructions to be provided in writing by Abbott
Luxembourg.  If paid by the applicable AbbVie Local Entity, the purchase price
plus any applicable Conveyance Taxes shall be paid at the election of Abbott
Luxembourg in US Dollars or the local currency of the jurisdiction in which the
applicable Abbott Local Entity selling the Assets and the Liabilities of the
Deferred AbbVie Local Business has its principal place of business (“Local
Currency”) by converting the applicable US Dollar amount to Local Currency using
the Exchange Rate published two (2) days prior to the applicable Local Closing
Date.  If paid by AbbVie Luxembourg, the purchase price plus any applicable
Conveyance Taxes shall be paid in US Dollars. For purposes of this
Section 3.02(c), the amount of applicable Conveyance Taxes to be paid by AbbVie
Luxembourg or the AbbVie Local Entity to Abbott Luxembourg or the Abbott Local
Entity, as the case may be, shall be limited to those Conveyance Taxes for which
AbbVie or its Subsidiaries is responsible under the Tax Sharing Agreement.

 

Section 3.03.         Transfer to Distributor.

 

(a)           If AbbVie Luxembourg initiates a Local Closing and elects to
exercise its right to appoint a distributor to operate the Deferred Local AbbVie
Business such right may be transferred by AbbVie Luxembourg to an Affiliate of
AbbVie Luxembourg. At such Local Closing, the Abbott Local Entity holding legal
title to the Assets and Liabilities of the applicable Deferred AbbVie Local
Business shall sell, transfer, convey and deliver to the applicable distributor,
and the applicable distributor shall purchase and accept delivery of, all such
Assets and the applicable distributor shall accept, assume and agree faithfully
to perform, discharge and fulfill all such Liabilities in exchange for a
purchase price equal to the fair market value of such

 

18

--------------------------------------------------------------------------------


 

Deferred Local AbbVie Business as of the Local Closing Date, or, to the extent
that not all of the Assets and Liabilities of the Deferred Local AbbVie Business
are to be acquired by the distributor, the fair market value of the applicable
Assets and Liabilities as of the Local Closing Date. If any distributor requires
that the applicable Abbott Local Entity indemnify such distributor in connection
with the purchase of the applicable Assets and the assumption of the applicable
Liabilities of the Deferred Local AbbVie Business, then AbbVie Luxembourg shall
indemnify the applicable Abbott Local Entity for any actions or claims brought
against such Abbott Local Entity by the distributor pursuant to such
indemnification, provided, however, that the applicable Abbott Local Entity
shall (i) not provide any indemnification to any distributor without the prior
written consent of AbbVie Luxembourg; and (ii) shall use commercially reasonable
efforts limit the scope of any such indemnification.

 

(b)           Subject to Section 3.04, no later than fifteen (15) days (or such
lesser number of days as mutually agreed in writing by the Parties) prior to the
Local Closing Date, Abbott Luxembourg shall deliver to AbbVie Luxembourg and the
applicable distributor a report prepared by an internationally recognized public
accounting firm setting forth the fair market value for the applicable Deferred
AbbVie Local Business as of the Local Closing Date, or, to the extent that not
all of the Assets and Liabilities of the Deferred Local AbbVie Business are to
be acquired by the distributor, the fair market value of the applicable Assets
and Liabilities as of the Local Closing Date.

 

(c)           The purchase price plus any applicable Conveyance Taxes shall be
paid by or on behalf of the distributor to the Abbott Local Entity on the
applicable Local Closing Date in accordance with payment instructions to be
provided in writing by the applicable Abbott Local Entity.  The purchase price
plus any applicable Conveyance Taxes shall be paid by or on behalf of the
distributor in US Dollars or in Local Currency converted from the US Dollar
amount using the Exchange Rate published two (2) days prior to the applicable
Local Closing Date.

 

(d)           If AbbVie Luxembourg initiates a Local Closing and reaches a
mutual agreement with an Abbott Local Entity that such Abbott Local Entity shall
be appointed as the distributor to operate the applicable Deferred Local AbbVie
Business pursuant to a separate customary distribution agreement and for a
period extending beyond the International Operations Transition Period, then
Abbott Luxembourg shall acquire such right from AbbVie Luxembourg in exchange
for a purchase price equal to the fair market value of such Deferred Local
AbbVie Business as of the Local Closing Date, or, to the extent that not all of
the Assets and Liabilities of the Deferred Local AbbVie Business are to be
acquired by the Abbott Local Entity distributor, the fair market value of the
applicable Assets and Liabilities as of the Local Closing Date. At such Local
Closing, the Abbott Local Entity holding legal title to the Assets and
Liabilities of the applicable Deferred AbbVie Local Business shall be appointed
as the distributor to operate the applicable Deferred Local AbbVie Business
pursuant to an agreement other than this Agreement, the Local Abbott Entity
shall retain title to such Assets and the Local Abbott Entity shall faithfully
perform, discharge and fulfill all such Liabilities in exchange for its
appointment as distributor of such Deferred Local AbbVie Business. The purchase
price shall be paid by Abbott Luxembourg to AbbVie Luxembourg on the applicable
Local Closing Date in accordance with payment instructions to be provided in
writing by AbbVie Luxembourg.  The purchase price shall be paid by Abbott
Luxembourg in US Dollars converted from the Local Currency using the Exchange
Rate published two (2) days prior to the applicable Local Closing Date.

 

19

--------------------------------------------------------------------------------


 

(e)           If the distributor is either a Third Party or an Abbott Subsidiary
and such distributor fails to reach an agreement with AbbVie Luxembourg to
acquire all Assets, and assume all Liabilities, of a Deferred Local AbbVie
Business, Abbott Luxembourg shall proceed to take such actions in accordance
with Section 3.05 as are reasonably necessary to (i) sell to a Third Party the
remaining Assets and Liabilities of the Deferred Local AbbVie Business, or
(ii) wind-down and liquidate all of the remaining Assets and pay all of the
remaining Liabilities of such Deferred AbbVie Local Business which are not
acquired or assumed (as applicable) by the distributor.

 

Section 3.04.         Deferred AbbVie Balance Sheet.  In the event of a Local
Closing under Section 3.02 or Section 3.03:

 

(a)           not later than sixty (60) days (or such lesser number of days as
mutually agreed in writing by the Parties) prior to the Local Closing Date,
Abbott Luxembourg shall prepare and deliver to AbbVie Luxembourg a pro forma
balance sheet (the “Deferred AbbVie Balance Sheet”) setting forth the Assets and
Liabilities of the Deferred AbbVie Local Business held by applicable Abbott
Local Entity as at the last day of Abbott’s most recent financial quarter. The
Deferred AbbVie Balance Sheet shall be prepared in accordance with generally
accepted accounting principles of the jurisdiction in which the applicable
Abbott Local Entity selling the Assets and the Liabilities of the Deferred
AbbVie Local Business has its principal place of business, applied on a basis
consistent with the AbbVie Pro Forma Balance Sheet and with the same level of
detail as used by Abbott in the preparation of Abbott’s monthly financial
reporting package and the standard financial reports used by Abbott on the
Distribution Date; and

 

(b)           if AbbVie Luxembourg disagrees with any amount set forth in the
Deferred AbbVie Balance Sheet, AbbVie Luxembourg shall provide Notice to Abbott
Luxembourg within ten (10) days of receipt of such Deferred AbbVie Balance Sheet
stating the specific reasons for its disagreement.  If Abbott Luxembourg and
AbbVie Luxembourg are unable to resolve any disagreement, the disagreement shall
be resolved pursuant to the procedures set forth in Section 2.07(d) and
Section 2.07(e).

 

Section 3.05.         Sale or Wind-Down.

 

(a)           If, before the date that is ninety (90) days prior to the end of
the International Operations Transition Period, AbbVie Luxembourg initiates a
Local Closing and requests that Abbott Luxembourg or the applicable Abbott Local
Entity sell to a Third Party one or more of the Assets and Liabilities of a
Deferred AbbVie Local Business or wind-down a Deferred AbbVie Local Business,
then the following shall apply:

 

(i)            Abbott Luxembourg or the applicable Abbott Local Entity shall
proceed to make such commercially reasonable efforts in order to sell to a Third
Party one or more of the Assets and Liabilities of the applicable Deferred
AbbVie Local Business or wind-down the applicable Deferred AbbVie Local Business
and liquidate all of the remaining Assets and pay all of the remaining AbbVie
Liabilities of such applicable Deferred AbbVie Local Business; and

 

20

--------------------------------------------------------------------------------


 

(ii)           AbbVie Luxembourg shall make such commercially reasonable
efforts, and shall co-operate in good faith, to assist Abbott Luxembourg or the
applicable Abbott Local Entity with such sale or wind-down for the applicable
Deferred AbbVie Local Business.

 

(b)           If a Local Closing has not taken place pursuant to Section 3.02,
Section 3.03 or Section 3.05(a) for any Abbott Local Entity on or before the
date that is ninety (90) days prior to the end of the International Operations
Transition Period, Abbott Luxembourg shall deliver to AbbVie Luxembourg a Notice
setting forth (i) the name of the Abbott Local Entity or Abbott Local Entities
holding any remaining Deferred AbbVie Local Business; (ii) the estimated fair
market value of each such remaining Deferred AbbVie Local Business; and
(iii) the nature of all Assets and Liabilities of each such remaining Deferred
AbbVie Local Business.

 

(c)           If AbbVie Luxembourg has not delivered Abbott Luxembourg a Notice
within ten (10) days of receiving the Notice from Abbott Luxembourg pursuant to
Section 3.05(b) that it desires to acquire the Assets and the Liabilities of
each such remaining Deferred AbbVie Local Business, then the following shall
apply:

 

(i)            Abbott Luxembourg or the applicable Abbott Local Entity shall
proceed to make such commercially reasonable efforts in order to sell to a Third
Party one or more of the Assets and Liabilities of each applicable Deferred
AbbVie Local Business or wind-down each Deferred AbbVie Local Business and
liquidate all of the remaining Assets and pay all of the remaining AbbVie
Liabilities of each such Deferred AbbVie Local Business;

 

(ii)           AbbVie Luxembourg shall make such commercially reasonable
efforts, and shall co-operate in good faith, to assist Abbott Luxembourg or the
applicable Abbott Local Entity with such sale or wind-down for each applicable
Deferred AbbVie Local Business; and

 

(iii)          following the expiration of the International Operations
Transition Period, except as set forth in Section 3.05(c)(i), Abbott Luxembourg
and the Abbott Local Entities shall not have any responsibility, Liability or
obligation to AbbVie Luxembourg with respect to all of the Assets and all of the
Liabilities of each remaining Deferred AbbVie Local Business.

 

Section 3.06.         Proceeds from Local Closing.

 

(a)           Within five (5) days of the receipt of the funds by Abbott
Luxembourg or an Abbott Local Entity pursuant to Section 3.02(c),
Section 3.03(c) or Section 3.05 in connection with a Local Closing, Abbott
Luxembourg shall remit to AbbVie Luxembourg an amount equal to the Net Proceeds
in accordance with payment instructions to be provided in writing by AbbVie
Luxembourg. The Net Proceeds shall be paid in US Dollars converted from Local
Currency using the Exchange Rate published two (2) days prior to the applicable
Local Closing Date.

 

(b)           “Net Proceeds” shall mean the funds received by Abbott Luxembourg
or the applicable Abbott Local Entity pursuant to Section 3.02(c),
Section 3.03(c) or Section 3.05 less (i) all remaining AbbVie Liabilities held
by the applicable Abbott Local Entity and the costs incurred by the applicable
Abbott Local Entity in connection with the sale or wind-down

 

21

--------------------------------------------------------------------------------


 

activities, (ii) the aggregate amount of Conveyance Taxes received, if any, that
are the responsibility of AbbVie or its Subsidiaries under the Tax Sharing
Agreement, and (iii) the amount of any applicable Conveyance Taxes to be paid by
a distributor to Abbott Luxembourg or the applicable Abbott Local Entity in the
case of a Local Closing described in Section 3.03(a), but only to the extent
that such Conveyance Taxes would have been the responsibility of AbbVie or its
Subsidiaries under the Tax Sharing Agreement had an AbbVie Local Entity and not
the distributor acquired the Assets and Liabilities of the Deferred AbbVie Local
Business.

 

(c)           Within five (5) days of consummation of a Local Closing pursuant
to Section 3.02(c), Section 3.03(c) or Section 3.05, if the Net Proceeds is a
negative number, AbbVie Luxembourg shall pay to Abbott Luxembourg an amount in
full settlement of the negative Net Proceeds in accordance with payment
instructions to be provided in writing by Abbott Luxembourg. The Net Proceeds
shall be paid in US Dollars converted from Local Currency using the Exchange
Rate published two (2) days prior to the applicable Local Closing Date.

 

Section 3.07.         Local Income Taxes.  Any income Taxes (the “Local Income
Tax”) incurred by the Abbott Local Entity attributable to, resulting from, or
arising out of, any gain attributable to the transfer of the Deferred AbbVie
Local Business at the Local Closing shall be reimbursed by AbbVie Luxembourg to
Abbott Luxembourg; provided that: (a) the amount of such reimbursement shall not
exceed the lesser of the applicable Income Tax Benefit and the amount of
applicable Local Income Tax; and (b) the Income Tax Benefit and the Local Income
Tax shall be determined using the highest Tax rate of the applicable Abbott
Local Entity (and not a rate determined solely for the Deferred AbbVie Local
Business) in effect at the time of Local Closing. In the case of any loss
incurred by the Abbott Local Entity attributable to, resulting from, or arising
out of, the transfer of the Deferred AbbVie Local Business at the Local Closing,
Abbott Luxembourg shall pay to AbbVie Luxembourg the amount of the Income Tax
Benefit realized by the Local Abbott Entity from such loss; provided that the
amount of the Income Tax Benefit of the loss shall be determined using the
highest Tax rate of the applicable Abbott Local Entity (and not a rate
determined solely for the Deferred AbbVie Local Business) in effect for the
calendar year of the Local Closing. Any amount due under this Section 3.07 shall
be paid in US Dollars within thirty (30) days of the filing of the relevant
income Tax Return by the Local Abbott Entity that includes the Local Closing
using the applicable Average Rate at the time such payment is made.

 

ARTICLE IV

 

TERM

 

Section 4.01.         Term.

 

(a)           Except as provided in Section 4.01(b), this Agreement shall become
effective at the Effective Time and shall remain in effect for a term expiring
on the earlier of (i) the date of the consummation of the last Local Closing for
the applicable Abbott Local Entity and (ii) the second (2nd) anniversary of the
Distribution Date (the “Final Closing Date”).

 

22

--------------------------------------------------------------------------------


 

(b)           Solely with respect to the Local Closing related to the Deferred
AbbVie Local Business of the Brazilian Local Entity, this Agreement shall become
effective at the Effective Time and shall remain in effect for a term expiring
on the earlier of (i) the date of the consummation of the Local Closing for the
Brazilian Local Entity and (ii) the third (3rd) anniversary of the Distribution
Date.

 

Section 4.02.         Survival. The provisions of Section 2.06, Section 2.07,
Section 2.08, Section 2.10, Section 3.03(e), Section 3.05, Section 3.06, this
Section 4.02, Article V and Article VI of this Agreement, any outstanding
payment obligations under Article II and any outstanding payment and wind-down
obligations under Article III shall survive the termination of this Agreement
and shall remain in full force and effect thereafter.

 

ARTICLE V

 

DISPUTE RESOLUTION

 

Section 5.01.         Dispute Resolution. Other than as set forth in
Section 2.07, in the event of any controversy, dispute or claim (a “Dispute”)
arising out of or relating to either Party’s rights or obligations under this
Agreement (whether arising in contract, tort or otherwise) or otherwise arising
out of or relating in any way to this Agreement (including the interpretation or
validity of this Agreement), such Dispute shall be resolved in accordance with
the dispute resolution process referred to in Section 7.01 to the Separation and
Distribution Agreement.

 

Section 5.02.         Continuation of Commitments.  Unless otherwise agreed in
writing, the Parties shall, and shall cause their respective Subsidiaries to,
continue to honor all commitments under this Agreement to the extent required by
this Agreement during the course of dispute resolution pursuant to the
provisions of this Article V with respect to all matters related to such
Dispute.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01.         Confidentiality.

 

(a)           Confidentiality.  From and after the Effective Time, subject to
Section 6.02 and except as contemplated by or otherwise provided in this
Agreement, Abbott Luxembourg, on behalf of itself and each of the Abbott Local
Entities, and AbbVie Luxembourg, on behalf of itself and each of the AbbVie
Local Entities, agrees to hold, and to cause its respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
(each, a “Representative”) to hold, in strict confidence, with at least the same
degree of care that applies to Abbott’s confidential and proprietary information
pursuant to policies in effect as of the Effective Time, all confidential and
proprietary information concerning the other Party (or its business) and the
other Party’s Subsidiaries (or their respective businesses) that is either in
its possession (including confidential and proprietary information in its
possession prior to the Effective Time) or furnished by the other Party or the
other Party’s Subsidiaries or their respective Representatives at any time
pursuant to this Agreement, and shall

 

23

--------------------------------------------------------------------------------


 

not use any such confidential and proprietary information other than for such
purposes as may be expressly permitted hereunder, except, to the extent that
such confidential and proprietary information has been: (i) in the public domain
or generally available to the public, other than as a result of a disclosure by
such Party or any of its Subsidiaries or any of their respective Representatives
in violation of this Agreement; (ii) later lawfully acquired from other sources
by such Party or any of its Subsidiaries, which sources are not themselves bound
by a confidentiality obligation or other contractual, legal or fiduciary
obligation of confidentiality with respect to such confidential and proprietary
information; or (iii) independently developed or generated without reference to
or use of the respective proprietary or confidential information of the other
Party or any of its Subsidiaries.  If any confidential and proprietary
information of one Party or any of its Subsidiaries is disclosed to another
Party or any of its Subsidiaries in connection with providing services to such
first Party or any of its Subsidiaries under this Agreement, then such disclosed
confidential and proprietary information shall be used only as required to
perform such services.

 

(b)           No Release.  Each Party agrees (i) not to release or disclose, or
permit to be released or disclosed, any information addressed in
Section 6.01(a) to any other Person, except its Representatives who need to know
such information in their capacities as such, and except in compliance with
Section 6.02 and (b) to use commercially reasonable efforts to maintain any such
information in accordance with Section 6.03 of the Separation and Distribution
Agreement.

 

(c)           Third-Party Information; Privacy and Data Protection Laws.  Each
Party acknowledges that it and its respective Subsidiaries may presently have
and, following the Effective Time, may gain access to or possession of
confidential or proprietary information of, or personal information relating to,
Third Parties (i) that was received under confidentiality or non-disclosure
agreements entered into between such Third Parties, on the one hand, and the
other Party or the other Party’s Subsidiaries, on the other hand, prior to the
Effective Time; or (ii) that, as between the two Parties, was originally
collected by the other Party or the other Party’s Subsidiaries and that may be
subject to and protected by privacy, data protection or other applicable Laws. 
As provided in more detail in a data protection agreement to be entered into
between Abbott and AbbVie as of the Effective Time, each Party agrees that it
shall hold, protect and use, and shall cause its Subsidiaries and its and their
respective Representatives to hold, protect and use, in strict confidence the
confidential and proprietary information of, or personal information relating
to, Third Parties in accordance with privacy, data protection or other
applicable Laws and the terms of any agreements that were either entered into
before the Effective Time or affirmative commitments or representations that
were made before the Effective Time by, between or among the other Party or the
other Party’s Subsidiaries, on the one hand, and such Third Parties, on the
other hand.

 

Section 6.02.         Protective Arrangements.  In the event that either Party
or any of its Affiliates is requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any confidential or
proprietary information of the other Party that is subject to the
confidentiality provisions hereof, or to disclose or provide any Personal Data
that it processes on behalf of the other Party in accordance with the data
protection agreement to be entered into between Abbott and AbbVie as of the

 

24

--------------------------------------------------------------------------------


 

Effective Time, such Party shall, unless prohibited by such request or
requirement of the applicable Governmental Authority or under applicable Law,
provide the other Party with Notice of such request or demand as promptly as
practicable under the circumstances so that such other Party shall have an
opportunity to seek an appropriate protective order, at such other Party’s own
cost and expense.  In the event that such other Party fails to receive such
appropriate protective order in a timely manner and the Party receiving the
request or demand reasonably determines that its failure to disclose or provide
such information shall actually prejudice the Party receiving the request or
demand, then the Party that received such request or demand may thereafter
disclose or provide information to the extent required by such Law (as so
advised by counsel) or by lawful process or such Governmental Authority.

 

Section 6.03.         Counterparts; Entire Agreement; Corporate Power; Facsimile
Signatures.

 

(a)           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

(b)           Entire Agreement.  This Agreement, the Separation and Distribution
Agreement, the Luxembourg Demerger Plan and the exhibits and schedules hereto
and thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or
therein.   It is the intention of the Parties that the Conveyance and Assumption
Instruments shall be consistent with the terms of this Agreement. In the event
of any conflict between the Conveyance and Assumption Instruments and this
Agreement, the provisions of this Agreement shall control.  The Parties agree
that the Conveyance and Assumption Instruments are not intended and shall not be
construed in any way to enhance, modify or decrease any of the rights or
obligations of Abbott Luxembourg, any Abbott Local Entity, AbbVie Luxembourg or
any AbbVie Local Entity from those contained in this Agreement.

 

(c)           Corporate Power.  Abbott Luxembourg represents on behalf of itself
and, to the extent applicable, each Abbott Local Entity and AbbVie Luxembourg
represents on behalf of itself and, to the extent applicable, each AbbVie Local
Entity as follows:

 

(i)            each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(ii)           this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms thereof.

 

(d)           Signatures and Delivery.  Each Party acknowledges that it and the
other Party may execute this Agreement by manual, stamp or mechanical signature,
and that delivery of an executed counterpart of a signature page to this
Agreement (whether executed by manual, stamp or mechanical signature) by
facsimile or by email in portable document format (PDF) shall be effective as
delivery of such executed counterpart of this Agreement.  Each Party expressly
adopts and confirms a stamp or mechanical signature (regardless of whether
delivered

 

25

--------------------------------------------------------------------------------


 

in person, by mail, by courier, by facsimile or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it shall not assert that any such signature or
delivery is not adequate to bind such Party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other Party at any time, it shall as promptly as reasonably
practicable cause each such Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof) and delivered in
person, by mail or by courier.

 

Section 6.04.         Governing Law.  This Agreement shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware,
irrespective of the choice of Laws and principles of the State of Delaware, as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

Section 6.05.         Assignability.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, however, that neither Party may assign its rights
or delegate its obligations under this Agreement without the express prior
written consent of the other Party hereto.  Notwithstanding the foregoing, no
such consent shall be required for the assignment of a Party’s rights and
obligations under this Agreement in whole in connection with a Change of Control
of a Party, so long as the resulting, surviving or transferee Person assumes all
the obligations of the relevant Party thereto by operation of Law or pursuant to
an agreement in form and substance reasonably satisfactory to the other Party.
Nothing herein is intended to, or shall be construed to, prohibit either Party
or any of its Subsidiaries from being party to or undertaking a Change of
Control.

 

Section 6.06.         Third Party Beneficiaries.  The provisions of this
Agreement are solely for the benefit of the Parties, the Abbott Local Entities
and the AbbVie Local Entities and their respective permitted successors and
assigns, and are not intended to confer upon any Person except the Parties, the
Abbott Local Entities and the AbbVie Local Entities and their permitted
successors and assigns, any rights or remedies hereunder; and there are no other
Third Party beneficiaries of this Agreement and this Agreement shall not provide
any other Third Party with any remedy, claim, Liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

Section 6.07.         Notices.  All Notices shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service or by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a Notice):

 

26

--------------------------------------------------------------------------------


 

If to Abbott Luxembourg:

 

Abbott Investments Luxembourg S.a.r.l.

Regus Luxembourg City Centre

Suite 123

26, boulevard Royal

L-2449 Luxembourg

Grand Duchy of Luxembourg

Attn:  Treasurer, Logistics
Facsimile:  +352 22 99 99 54 99

 

with a copy to (which shall not constitute Notice):

 

Abbott Laboratories
100 Abbott Park Road
Abbott Park, Illinois  60064-6020
Attn:  General Counsel
Facsimile: (847) 937-3966

 

If to AbbVie Luxembourg:

 

AbbVie Investments S.a.r.l.

Regus Luxembourg City Centre

Suite 120

26, boulevard Royal

L-2449 Luxembourg

Grand Duchy of Luxembourg

Attn:  Treasurer, Logistics

Facsimile:  +352 22 99 99 54 99

 

with a copy to (which shall not constitute Notice):

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn:  General Counsel
Facsimile: (847) 935-3294

 

Either Party may, by Notice to the other Party, change the address to which such
Notices are to be given.

 

Section 6.08.         Severability.  In the event that any one or more of the
terms or provisions of this Agreement or the application thereof to any Person
or circumstance is determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement,
or the application of such term or provision to Persons or circumstances or in
jurisdictions other than those as to which it has been determined to be invalid,
illegal or unenforceable, and the Parties shall use their commercially
reasonable efforts to substitute one or

 

27

--------------------------------------------------------------------------------

 

more valid, legal and enforceable terms or provisions into this Agreement which,
insofar as practicable, implement the purposes and intent of the Parties.  Any
term or provision of this Agreement held invalid or unenforceable only in part,
degree or within certain jurisdictions shall remain in full force and effect to
the extent not held invalid or unenforceable to the extent consistent with the
intent of the parties as reflected by this Agreement.  To the extent permitted
by applicable Law, each Party waives any term or provision of Law which renders
any term or provision of this Agreement to be invalid, illegal or unenforceable
in any respect.

 

Section 6.09.         Force Majeure.  Neither Party shall be deemed in default
of this Agreement for failure to fulfill any obligation so long as and to the
extent to which any delay or failure in the fulfillment of such obligations is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure. In the event of any such excused delay, the time for performance
shall be extended for a period equal to the time lost by reason of the delay.  A
Party claiming the benefit of this provision shall, as soon as reasonably
practicable after the occurrence of any such event, (a) provide Notice to the
other Party of the nature and extent of any such Force Majeure condition; and
(b) use commercially reasonable efforts to remove any such causes and resume
performance under this Agreement as soon as reasonably practicable. 
Notwithstanding the foregoing, the Final Closing Date shall not be delayed
pursuant to this Section 6.09 beyond the date that is thirty (30) months after
the Distribution Date for all Local Closings, except for a Local Closing related
to the Deferred AbbVie Local Business of the Brazilian Local Entity where such
Final Closing Date shall not be delayed pursuant to this Section 6.09 beyond the
date that is forty two (42) months after the Distribution Date.

 

Section 6.10.         No Set Off.  Except as expressly contemplated by this
Agreement or mutually agreed to in writing by the Parties, neither Party nor any
of its Affiliates shall have any right of set off or other similar rights with
respect to (a) any amounts received pursuant to this Agreement, or (b) any other
amounts claimed to be owed to the other Party or any of its Affiliates arising
out of this Agreement.

 

Section 6.11.         Responsibility for Expenses.  Except as otherwise
expressly set forth in this Agreement, or as otherwise agreed to in writing by
the Parties, each Party shall bear its own costs and expenses incurred or
accrued during the International Operations Transition Period; provided that all
fees and expenses incurred or accrued by Abbott or AbbVie with respect to any
legal, tax, valuation or other advisor engaged by Abbott or AbbVie upon the
joint consent of Abbott and AbbVie solely in connection with the preparation
for, and consummation of, a Local Closing (other than a sale or wind-down
pursuant to Section 3.05) shall be shared equally, on terms to be agreed from
time to time, between Abbott and AbbVie.

 

Section 6.12.         Headings.  The Article, Section and Paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

Section 6.13.         Waivers of Default.  Waiver by either Party of any default
by the other Party of any provision of this Agreement shall not be deemed a
waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of the waiving Party.

 

28

--------------------------------------------------------------------------------


 

Section 6.14.         Amendments.  No provisions of this Agreement shall be
deemed amended, supplemented or modified unless such amendment, supplement or
modification is in writing and signed by an authorized representative of both
Parties.  No provisions of this Agreement shall be deemed waived unless such
waiver is in writing and signed by the authorized representative of the Party
against whom it is sought to be enforced.

 

Section 6.15.         Interpretation.  Words in the singular shall be deemed to
include the plural and vice versa and words of one gender shall be deemed to
include the other genders as the context requires.  The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules hereto) and not to any particular provision of this Agreement. 
Article, Section and Schedule references are to the Articles, Sections and
Schedules to this Agreement unless otherwise specified.  Unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement.  The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified.  The word “or” shall not be exclusive.  Unless otherwise specified in
a particular case, the word “days” refers to calendar days.  References herein
to this Agreement shall be deemed to refer to this Agreement as of the date on
which it is executed and as it may be amended, modified or supplemented
thereafter, unless otherwise specified.  References to the performance,
discharge or fulfillment of any Liability in accordance with its terms shall
have meaning only to the extent such Liability has terms. If the Liability does
not have terms, the reference shall mean performance, discharge or fulfillment
of such Liability.

 

Section 6.16.         Public Announcements.  From and after the Effective Time,
Abbott Luxembourg and AbbVie Luxembourg shall consult with each other before
issuing, and give each other the opportunity to review and comment upon, that
portion of any press release or other public statements that relates respect to
the transactions contemplated by this Agreement, and shall not issue any such
press release or make any such public statement prior to such consultation,
except (a) as may be required by applicable Law, court process or by obligations
pursuant to any listing agreement with any national securities exchange or
national securities quotation system; or (b) as otherwise set forth on Schedule
9.16 to the Separation and Distribution Agreement.

 

Section 6.17.         Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the Party or Parties who are or are to be thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief (on an interim or permanent basis) of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.  The Parties agree that the
remedies at law for any breach or threatened breach, including monetary damages,
may be inadequate compensation for any loss and that any defense in any
Proceeding for specific performance that a remedy at Law would be adequate is
waived.

 

Section 6.18.         Mutual Drafting.  This Agreement shall be deemed to be the
joint work product of the Parties and any rule of construction that a document
shall be interpreted or construed against a drafter of such document shall not
be applicable.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

ABBOTT INVESTMENTS LUXEMBOURG S.à r.l.

 

ABBVIE INVESTMENTS S.à r.l.

 

 

 

 

 

 

By:

/s/ Thomas C. Freyman

 

By:

/s/ William J. Chase

 

Name:

Thomas C. Freyman

 

 

Name:

William J. Chase

 

Title:

Authorized Representative

 

 

Title:

Authorized Representative

 

[Signature Page to Luxembourg International Commercial Operations Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Abbott Local Entities

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Drustvo sa Odgranicenom odgovornoscu za trgovinu l usluge (Bosnia)

 

Bosnia

Abbott Laboratorios do Brasil Ltda.

 

Brazil

Abbott Healthcare Costa Rica, S.A.

 

Costa Rica

Abbott Laboratories d.o.o

 

Croatia

Abbott Limited Egypt LLC

 

Egypt

Abbott, S.A. de C.V.

 

El Salvador

Abbott Laboratorios, S.A.

 

Guatemala

Abbott India Ltd.

 

India

P.T. Abbott Indonesia

 

Indonesia

Abbott Medical Laboratories Limited

 

Israel

Abbott Laboratories Baltics SIA

 

Latvia

UAB Abbott Laboratories

 

Lithuania

Abbott Laboratories Pakistan Ltd

 

Pakistan

Abbott Laboratories

 

Philippines

Abbott Laboratories d.o.o

 

Slovenia

Abbott Laboratories Limited

 

Thailand

Abbott Ukraine LLC

 

Ukraine

Abbott Laboratories, C.A.

 

Venezuela

Each branch or representative office of Abbott Laboratories SA (Switzerland) to
the extent that such branch or representative office has Assets and Liabilities
related to the AbbVie Business, including any clinical trial agreements entered
into by Abbott Laboratories SA (Switzerland) which are performed by such branch
or representative office.

 

Each jurisdiction in which a branch or representative office of Abbott
Laboratories SA (Switzerland) has Assets and Liabilities of the AbbVie Business.

 

Any other Abbott Subsidiary not listed on this Schedule 1.01(a) as determined
by, and agreed between, Abbott and AbbVie, as being an Abbott Local Entity shall
be treated as an Abbott Local Entity, including any Abbott Subsidiaries in the
following jurisdictions: Afghanistan, Azerbaijan, Bahamas, Barbados,
jurisdictions within the Carribean, Dominican Republic, Honduras, Jamaica,
Lebanon, Namibia, Nicaragua, Panama, Serbia, Suriname and Trinidad & Tobago.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Services Affiliates

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Drustvo sa Odgranicenom odgovornoscu za trgovinu l usluge (Bosnia)

 

Bosnia

Abbott Laboratories d.o.o

 

Croatia

Abbott, S.A. de C.V.

 

El Salvador

Abbott Laboratories Baltics SIA

 

Latvia

UAB Abbott Laboratories

 

Lithuania

Abbott Laboratories d.o.o

 

Slovenia

Abbott Ukraine LLC

 

Ukraine

Each branch or representative office of Abbott Laboratories SA (Switzerland) to
the extent that such branch or representative office has Assets and Liabilities
related to the AbbVie Business, including any clinical trial agreements entered
into by Abbott Laboratories SA (Switzerland) which are performed by such branch
or representative office.

 

Each jurisdiction in which a branch or representative office of Abbott
Laboratories SA (Switzerland) has Assets and Liabilities of the AbbVie Business.

 

Any other Abbott Subsidiary not listed on this Schedule 1.01(b) as determined
by, and agreed between, Abbott and AbbVie, as being a Services Affiliate shall
be treated as a Services Affiliate, including, any Abbott Subsidiaries in the
following jurisdictions: Afghanistan, Azerbaijan, Bahamas, Barbados,
jurisdictions within the Carribean, Dominican Republic, Honduras, Jamaica,
Lebanon, Namibia, Nicaragua, Panama, Serbia, Suriname and Trinidad & Tobago.

 

--------------------------------------------------------------------------------


 

Schedule 2.05(b)

 

Accounting Principles

 

“Abbott Mark-Up Amount” means an amount equal to 3% of all expenses incurred by
a Services Affiliate attributable to the operation of the Deferred AbbVie Local
Business during the International Operations Transition Period for items that
would have otherwise constituted services provided by such Services Affiliate
under the Ex-U.S. Transition Services Agreement if the Local Closing for such
Services Affiliate had taken place prior to the Distribution Date, which such
amount represents a portion of the Mark-Up Fees for the applicable Services
Affiliate.

 

“Aggregate AbbVie Business Expenses” means (a) the sum of all AbbVie Business
Expenses in respect of all Services Affiliates for whom a Local Closing has not
occurred plus (b) the sum of all AbbVie Business Expenses in respect of all
Services Affiliates for whom a Local Closing has occurred but such AbbVie
Business Expenses have not been included in the Aggregate Net Amount for a prior
calendar month.

 

“Aggregate Mark-Up Fee” means (a) the sum of all Mark-Up Fees in respect of all
Services Affiliates for whom a Local Closing has not occurred; plus (b) the sum
of all Mark-Up Fees in respect of all Services Affiliates for whom a Local
Closing has occurred but such Mark-Up Fees have not been included in the
Aggregate Net Amount for a prior calendar month minus; (c) the sum of all Abbott
Mark-Up Amounts in respect of all Services Affiliates for whom a Local Closing
has not occurred minus; (d) the sum of all Abbott Mark-Up Amounts in respect of
all Services Affiliates for whom a Local Closing has occurred but such Mark-Up
Fees have not been included in the Aggregate Net Amount for a prior calendar
month.

 

“Aggregate Monthly Cash Decrease” means (a) the sum of all Monthly Cash
Decreases in respect of all Local Buy-Sell Entities for whom a Local Closing has
not occurred; plus (b) the sum of all Monthly Cash Decreases in respect of all
Local Buy-Sell Entities for whom a Local Closing has occurred but such Monthly
Cash Decreases have not been included in the Aggregate Net Amount for a prior
calendar month.

 

“Aggregate Monthly Cash Increase” means (a) the sum of all Monthly Cash
Increases in respect of all Local Buy-Sell Entities for whom a Local Closing has
not occurred; plus (b) the sum of all Monthly Cash Increases in respect of all
Local Buy-Sell Entities for whom a Local Closing has occurred but such Monthly
Cash Increases have not been included in the Aggregate Net Amount for a prior
calendar month.

 

“Aggregate Net Amount” means (a) the Aggregate Monthly Cash Increase; minus
(b) the Aggregate Monthly Cash Decrease; plus (c) the Aggregate Mark-Up Fee.

 

“Ex-U.S. Transition Services Agreement” means the Ex-U.S. Transition Services
Agreement entered into prior to the Effective Time by and between Abbott, AbbVie
and certain of their respective Affiliates.

 

“Monthly Cash Decrease” means for each calendar month during the International
Operations Transition Period, the cash advanced to each Deferred AbbVie Local
Business held

 

--------------------------------------------------------------------------------


 

by a Local Buy-Sell Entity for whom a Local Closing has not occurred, or for
whom a Local Closing has occurred but such Monthly Cash Decrease has not been
included in the Aggregate Net Amount for a prior calendar month, which such
amount shall be reflected in the cash flow statement for such Local Buy-Sell
Entity as the “Net decrease in cash” and which such amount shall be converted
from Local Currency to US Dollars using the Book Rate.

 

“Monthly Cash Increase” means for each calendar month during the International
Operations Transition Period, the cash derived from each Deferred AbbVie Local
Business held by a Local Buy-Sell Entity for whom a Local Closing has not
occurred, or for whom a Local Closing has occurred but such Monthly Cash
Increase has not been included in the Aggregate Net Amount for a prior calendar
month, which such amount shall be reflected in the cash flow statement for such
Local Buy-Sell Entity as the “Net increase in cash” and which such amount shall
be converted from Local Currency to US Dollars using the Book Rate.

 

2.                                      In calculating, for each Local Buy-Sell
Entity, the Monthly Cash Increase or the Monthly Cash Decrease, as applicable,
the following shall be taken into account:

 

(a)           Each of the profit and loss statement, balance sheet and cash flow
statement provided in accordance with Section 2.07(a) shall be prepared in
accordance with the principles set forth in this Schedule 2.05(b) and, to the
extent not inconsistent with such principles, in accordance with GAAP applied on
a basis consistent with the AbbVie Pro Forma Balance Sheet, Abbott’s historical
accounting policies, procedures and conventions, and with the same level of
detail as used by Abbott in the preparation of Abbott’s monthly financial
reporting package and the standard financial reports used by Abbott on the
Distribution Date. Such financial statements shall include amounts specifically
attributable to the Deferred AbbVie Local Business segregated in unique AbbVie
accounts within the Local Buy-Sell Entity’s financial systems.

 

(b)           The net income of the Deferred Local AbbVie Business of each Local
Buy-Sell Entity reflected in the profit and loss statement shall be calculated
in accordance with the principles set forth in this Schedule 2.05(b) and, to the
extent not inconsistent with such principles, in accordance with GAAP applied on
a basis consistent with the AbbVie Pro Forma Balance Sheet and Abbott’s
historical accounting policies, procedures and conventions.  The net income of
the Deferred Local AbbVie Business of each Local Buy-Sell Entity shall be
converted from Local Currency to US Dollars using the Average Rate.

 

(c)           The Assets and Liabilities attributable to the Deferred AbbVie
Local Business of each Local Buy-Sell Entity reflected in the balance sheet
shall be converted from Local Currency to US Dollars using the Book Rate.

 

(d)           In calculating the net income of each Local Buy-Sell Entity: (i) a
mark-up of 3% shall be added to all expenses incurred by such Local Buy-Sell
Entity attributable to the operation of the Deferred AbbVie Local Business
during the International Operations Transition Period for items that would have
otherwise constituted services provided by such Local Buy-Sell Entity under the
Ex-U.S. Transition Services Agreement if the Local Closing for such Local
Buy-Sell Entity had taken place prior to the Distribution Date; and (ii) a
mark-up of 10% shall be added to all expenses incurred by such Local Buy-Sell
Entity attributable to the operation of the

 

--------------------------------------------------------------------------------


 

Deferred AbbVie Local Business during the International Operations Transition
Period for items that would have otherwise constituted services provided by such
Local Buy-Sell Entity under a contract manufacturing agreement if the Local
Closing for such Local Buy-Sell Entity had taken place prior to the Distribution
Date.  All other expenses attributable to the operations of the Deferred AbbVie
Local Business incurred by each Local Buy-Sell Entity during the International
Operations Transition Period (for example, salaries of employees of the Deferred
AbbVie Local Business) shall not be subject to a mark-up when calculating the
net income of such Local Buy-Sell Entity.

 

(e)           The portion of the interest expense on any loans entered into by a
Local Buy-Sell Entity attributable to the operation of the Deferred AbbVie Local
Business shall be taken into account for purposes of calculating the Monthly
Cash Increase or the Monthly Cash Decrease, as applicable, for such Local
Buy-Sell Entity. If any interest expense on any such loan is included in the
calculation of the Monthly Cash Increase or the Monthly Cash Decrease for the
applicable Local Buy-Sell Entity, then the applicable cash proceeds and loan
Liability with respect to such loan attributable to the operation of the
Deferred AbbVie Local Business shall be (i) included as an Asset and a Liability
of the Deferred AbbVie Local Business of the applicable Local Buy-Sell Entity,
and (ii) included in the calculation of the Monthly Cash Increase or Monthly
Cash Decrease for the applicable Local Buy-Sell Entity. If any loan Liability
with respect to the operation of the Deferred AbbVie Local Business remains
outstanding as of the Local Closing Date, then such loan Liability shall be
repaid in full by AbbVie Luxembourg or an Affiliate of AbbVie Luxembourg as part
of the consummation of the Local Closing for such Local Buy-Sell Entity. Subject
to the application of the foregoing, AbbVie Luxembourg may deliver a Notice to
Abbott Luxembourg or the Venezuelan Local Entity requesting that the Venezuelan
Local Entity enter into a loan agreement in the amount specified in such Notice,
the proceeds of which to be used for the operation of the Deferred AbbVie Local
Business.

 

(f)            The portion of the cost of the Local Buy-Sell Entity entering
into financial hedging arrangements attributable to the operation of the
Deferred AbbVie Local shall be taken into account for purposes of calculating
the Monthly Cash Increase or the Monthly Cash Decrease, as applicable, for such
Local Buy-Sell Entity.

 

(g)           The portion of the exchange gain or exchange loss incurred by the
Local Buy-Sell Entity attributable to the operation of the Deferred AbbVie Local
Business shall be taken into account for purposes of calculating the Monthly
Cash Increase or the Monthly Cash Decrease, as applicable, for each Local
Buy-Sell Entity.

 

(h)           If there is a dispute between the Parties in respect of any amount
set forth in the Deferred AbbVie Business Report relating to the AbbVie Assets
and AbbVie Liabilities of a Deferred AbbVie Local Business of a Local Buy-Sell
Entity, the Monthly Cash Increase or Monthly Cash Decrease in respect of such
Local Buy-Sell Entity shall be excluded from the calculation of the Aggregate
Monthly Cash Increase or the Aggregate Monthly Cash Decrease until such time as
the dispute has been resolved in accordance with Section 2.04(b) or
Section 2.07(d) and Section 2.07(e). Upon resolution of the dispute, the Monthly
Cash Increase(s) or Monthly Cash Increase(s) in respect of the Deferred AbbVie
Local Business of such Local Buy-Sell Entity for all calendar months since the
Distribution Date shall each be included in the

 

--------------------------------------------------------------------------------


 

calculation of the next Aggregate Monthly Cash Increase or the Aggregate Monthly
Cash Decrease.

 

(i)            In determining the amount of the Monthly Cash Increase or Monthly
Cash Decrease, as applicable, of any Deferred AbbVie Local Business, any income
Taxes accrued but unpaid attributable to such Deferred AbbVie Local Business
(the “Accrued Taxes”) for such  period shall be determined using the statutory
rates required by GAAP.   Except as provided below, no further adjustments shall
be made for the difference, if any, between the Accrued Taxes for any Tax year
and the actual amount paid with respect to such Taxes for such Tax year
attributable to such Deferred AbbVie Local Business determined using the highest
Tax rate of the applicable Abbott Local Entity (and not a rate determined solely
for the Deferred AbbVie Local Business) (the “Actual Tax Amount”).  Within a
reasonable period of time following the filing of the income Tax Return by an
Abbott Local Entity that includes the results of the Deferred AbbVie Local
Business, in whole or in part, (a) if the Actual Tax Amount with respect to the
Deferred AbbVie Local Business is greater than the Accrued Taxes during such Tax
year, AbbVie Luxembourg shall pay Abbott Luxembourg the amount of such
difference, and (b) if the Actual Tax Amount with respect to the Deferred AbbVie
Local Business is less than the Accrued Taxes during such Tax year, Abbott
Luxembourg shall pay AbbVie Luxembourg the amount of such difference. All
amounts paid by AbbVie Luxembourg or Abbott Luxembourg pursuant to the
preceeding sentence shall be paid in US Dollars converted from Local Currency to
US Dollars using the Average Rate in effect at the time such payment is made.
All Taxes attributable to the operation of each Deferred AbbVie Local Business
shall be calculated on a standalone basis.

 

(j)            To the extent that GAAP rules are modified by the Financial
Accounting Standards Board during the International Operations Transition
Period, the net income of the Deferred Local AbbVie Business of each Local
Buy-Sell Entity reflected in the profit and loss statement shall be calculated,
and each profit and loss statement, balance sheet and cash flow statement
provided in accordance with Section 2.07(a) shall be prepared, in accordance
with the principles set forth in this Schedule 2.05(b) and, to the extent not
inconsistent with such principles, in accordance with GAAP applied on a basis
consistent with the AbbVie Pro Forma Balance Sheet as updated to reflect such
modifications to the GAAP rules and Abbott’s historical accounting policies,
procedures and conventions.

 

3.                                      No interest shall be payable by AbbVie
Luxembourg to Abbott Luxembourg in respect of the Assets of a Deferred AbbVie
Local Business held by the Abbott Local Entities during the International
Operations Transition Period.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Brazilian Plan

 

Abbott Laboratórios do Brasil Ltda. transfers its Deferred AbbVie Local Business
to a newly formed sister company of Abbott Laboratórios do Brasil Ltda (AbbVie
Farmacêutica Ltda) in a demerger transaction. Following the completion of the
demerger transaction, subsidiaries indirectly owned by AbbVie Inc. acquire the
quotas of AbbVie Farmacêutica Ltda.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Venezuelan Plan

 

Abbott Laboratories, CA contributes the Deferred AbbVie Local Business to a
newly formed subsidiary (AbbVie Pharmaceuticals SCA) in exchange for shares.
Following the completion of the contribution, a Dutch subsidiary indirectly
owned by AbbVie Inc. acquires the shares of AbbVie Pharmaceuticals SCA.

 

--------------------------------------------------------------------------------
